Third District Court of Appeal
                               State of Florida

                        Opinion filed March 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1638
                       Lower Tribunal No. F20-7172
                          ________________


                              Pradel Lucas,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



       An appeal from the Circuit Court for Miami-Dade County, William
Altfield, Judge.

     Pradel Lucas, in proper person.

      Ashley Moody, Attorney General, and Michael W. Mervine, Assistant
Attorney General, for appellee.


Before SCALES, MILLER, and LOBREE, JJ.

     MILLER, J.
      Appellant, Pradel Lucas, a prisoner incarcerated in Miami-Dade

County, appeals the summary denial of his petition for habeas corpus. The

lower tribunal concluded it lacked jurisdiction to adjudicate the claims alleged

in the petition. Because Lucas was convicted and sentenced in Broward

County and the petition challenges the legality of his conviction, rather than

the conditions of his confinement, we affirm without prejudice to the refiling

of the petition in the Seventeenth Judicial Circuit. See Johnson v. State, 947

So. 2d 1192, 1192-93 (Fla. 3d DCA 2007) (“While a defendant is required to

file a petition for writ of habeas corpus in the circuit where the defendant is

incarcerated when the petition involves an issue regarding the prisoner's

incarceration, the converse is true when the petition is based upon the

legality of the conviction imposed in another circuit.”) (citations omitted);

Calloway v. State, 699 So. 2d 849, 850 (Fla. 3d DCA 1997) (“[A] circuit court

has no jurisdiction to review the legality of a conviction in another circuit.”)

(alteration in original) (citation omitted).

      Affirmed.




                                         2